Citation Nr: 0515360	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of a left total knee replacement, currently rated 
as 30 percent disabling.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active military service from November 1965 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  


FINDING OF FACT

In May 2005, prior to the promulgation of a decision by the 
Board, the appellant withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to an increased rating 
for the post-operative residuals of a left total knee 
replacement, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

On May 21, 2003, the appellant underwent a left total knee 
replacement.  By a rating decision, dated in October 2003, 
the RO assigned a temporary 100 percent rating for the 
appellant's service-connected left knee disability, effective 
from May 21, 2003, to June 30, 2003, based on left knee 
replacement.  In addition, effective from July 1, 2004, the 
RO rated the left knee disability 30 percent disabling.  In 
May 2004, the appellant filed a notice of disagreement and 
expressed disagreement with the assigned 30 percent 
disability rating.  A statement of the case was issued in 
September 2004, and the appellant filed a substantive appeal 
in September 2004.  However, in a written statement from the 
appellant, which was forwarded to the Board by the RO in May 
2005, the appellant revealed that he wished to withdraw his 
appeal as to the issue of entitlement to an increased rating 
for the post-operative residuals of a left total knee 
replacement.    

In this case, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
entitlement to an increased rating for the post-operative 
residuals of a left total knee replacement.  Hence, the Board 
finds that the appellant has withdrawn his claim as to this 
issue, and accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to an 
increased rating for the post-operative residuals of a left 
total knee replacement.  


ORDER

The claim of entitlement to an increased rating for the post-
operative residuals of a left total knee replacement, 
currently rated as 30 percent disabling, is dismissed.  





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


